188 F.2d 576
51-1 USTC  P 9289
L. P. ST. CLAIR, Appellant,v.UNITED STATES of America, Appellee.Annastatia ST. CLAIR, Appellant,v.UNITED STATES of America, Appellee.
No. 12721.
United States Court of Appeals Ninth Circuit.
May 9, 1951.

Thomas R. Dempsey, Wellman P. Thayer, Arthur H. Deibert, H. Benjamin Thompson and William L. Kumler, all of Los Angeles, Cal., for appellants.
Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, Helen Goodner, Virginia H. Adams, S. Dee Hanson, Sp. Assts. to Atty. Gen., Ernest A. Tolin, U.S. Atty., E. H. Mitchell, Edward R. McHale, Asst. U.S. Attys., all of Los Angeles, Cal., for appellee.
Before MATHEWS and POPE, Circuit Judges, and FEE, District Judge.
PER CURIAM.


1
On the grounds and for the reasons stated in its opinion, 90 F. Supp. 249, the judgments of the District Court are affirmed.